           Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 1 of 22




                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 --------------------------------------------------------------- X
                                                                 :        Case No.:
                                                                 :
 BREM MOLDOVSKY, L.L.C.; and
                                                                 : JURY TRIAL DEMANDED
 BREM MOLDOVSKY, ESQUIRE
                                                                 :
                                    Plaintiffs,                  :
          vs.                                                    :      COMPLAINT
                                                                 :
 ANDREW ELLNER;                                                  :
 LIGHTBOX VENTURES, LLC; and                                     :
 LIGHTBOX CAPITAL MANAGEMENT, LLC
                                                                 :
                                              Defendants.
                                                                 :
                                                                 :
 -------------------------------------------------------------- X
                  Plaintiff Brem Moldovsky, L.L.C. (the “Moldovsky Firm”) and Brem

Moldovsky, Esquire, pro se and by its attorney, Brem Moldovsky, Esq, as and for its Complaint

herein, alleges as follows:


                                   THE NATURE OF THE ACTION

               1.      This action arises from plaintiff Moldovsky Firm and Defendants’ prior

relationships as attorney and client. Defendants were previously clients of Plaintiffs. Between

the time before and in the course of the representation, Defendants recorded an unknown number

of telephone calls between themselves and Plaintiff.

               2.      Defendants thereafter used the recordings and transcriptions of them to

harm, injure, harass, and abuse the Plaintiff, cause stress and distress, and threaten the Plaintiff.

               3.      Defendants utilized the recordings and transcriptions of them to defame

Defendants but submitting them to the public record in order to make misrepresentations and

promote mistruths.




                                                  1
          Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 2 of 22




                                             THE PARTIES

               4.      Plaintiff Brem Moldovsky, L.L.C. is a law firm with offices in

Pennsylvania, New York, and New Jersey, and is also referred to herein as “the Moldovsky

Firm.”

               5.      Plaintiff Brem Moldovsky, Esquire is an attorney with the Moldovsky

Firm and with offices in Pennsylvania, New York, and New Jersey.

               6.      Defendant Andrew Ellner is an individual residing at 210 West 77th

Street, Apt. 8W, New York, NY 10024.

               7.      Defendant Lightbox Ventures, LLC is an entity owned by Andrew Ellner

with a registered address at 210 West 77th Street, Apt. 8W, New York, NY 10024.

               8.      Defendant Lightbox Capital Management, LLC is an entity owned by

Andrew Ellner with a registered address at 24 West 40th Street, Second Floor, New York, NY

10024.

               9.      Andrew Ellner, Lightbox Ventures, LLC, and Lightbox Capital

Management, LLC are hereinafter collectively referred to as “Lightbox”.


                                    JURISDICTION AND VENUE

               10.     Jurisdiction in this Court is proper under 28 U.S.C. §1 332(a) because

plaintiff is a citizen of the State of Pennsylvania and Ellner and the Lightbox Defendants are

citizens of the State of New York, and the amount in controversy exceeds $75,000.

               11.     Venue in this Court is proper under 28 U.S.C. §1 391 (b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in the State of

Pennsylvania insofar as plaintiff operated the business at issue from the State of Pennsylvania

and was damaged in Pennsylvania.


                                                 2
          Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 3 of 22




                12.    At the time of the occurrences of this Complaint, a series of recorded

phone conversations that were made by Lightbox, Lightbox was aware that Plaintiffs were based

out of Bucks County, PA and were often in Bucks County, PA (and other places in

Pennsylvania) as elaborated below. Lightbox regularly mailed payments and materials to the

Bucks County, Pennsylvania office, which he utilized and treated as the primary address for

contact. Lightbox received calls from and called to Defendants including outside of business

hours and often on a Pennsylvania cell phone line with a 610 area code on a sufficiently regular

basis, including on professional and personal time, on weekends and on holidays. One phone

call, memorialized by an alleged recording, was on Thanksgiving Day when Plaintiffs were in

Bucks County.

                13.    Now Lightbox has entered into the Commonwealth, has delivered the

contraband recordings into the Commonwealth or plans to, and has introduced the contraband

recordings to others, or so it is understood and believed. Lightbox has availed itself of and the

Commonwealth’s jurisdiction including by the process of finding and hiring counsel, preparing

for and then initiating an Eastern District of Pennsylvania action, Ellner v. Moldovsky, Case No.:

2:20-cv-06190-KSM, wherein Lightbox intends to use the recordings, information about the

recordings, and misrepresentations about the recordings, within the litigation and without it, to

others in the Commonwealth, etc. to further attack and damage the Plaintiffs as described below.


                                            BACKGROUND

        ACQUAINTANCE WITH LIGHTBOX AND LIGHTBOX LITIGATION 2016-
                                 2018


                14.    The Moldovsky Firm began interacting with Mr. Ellner and Lightbox in

January 2017, then representing them in February 2017.


                                                 3
              Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 4 of 22




                 15.   Mr. Ellner and Lightbox represented themselves as sophisticated,

counseled, and capable and trustworthy of managing hundreds of millions of dollars in

investments. Mr. Ellner had previously worked for Lehman Brothers for many years, holding

global and executive positions.

                 16.   The underlying litigation involved a failed joint venture for a global real

estate venture Mr. Ellner claimed and believed had in excess of hundreds-of-millions of dollars-

worth of potential, was a first in the industry, already had listings of hundreds-of-millions of

dollars of real estate and more.

                 17.   During the time of discussions with Mr. Ellner over January and into

February 2017 over terms of representation, the Plaintiffs discussed and received input from

colleague and prior counsel, attorney Jonathan Miller regarding this potential representation.


                STRATEGIC AND COMMUNICATION ISSUES WITH LIGHTBOX

                 18.   In November 2017 The Moldovsky Firm exercised its contractual right to

not have to continue on the litigation due concerns with the economic worthwhileness of the case

and value, economic hardship on the firm, client misrepresentations and related, and this was

part of what lead to the amending of the Agreement between the Firm and Lightbox.

                 19.   The Moldovsky Firm and Lightbox negotiated the Amended Agreement

extensively, eventually reaching a consensus in December 2017 and executing an Amended

Agreement that was substantially beneficial to Lightbox and to the Ellner Defendants in

particular.




                                                  4
          Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 5 of 22




           WIRETAPPED PHONE CALL RECORDINGS ARE MADE BETWEEN
         JANUARY 2017 – LATE SPRING OF 2018, INCLUDING THANKSGIVING
                                  DAY, 2017


               20.    Over 2017 and about the first third of 2018, without the Plaintiffs’

knowledge, permission or consent, an unknown number of phone calls (from some to many)

between Mr. Ellner and Mr. Moldovsky were recorded by Ellner and Lightbox.

               21.    The recordings included at least one conversation on Thanksgiving Day,

2017, while Mr. Moldovsky was at his home (which has an office) in Bucks County,

Pennsylvania, though there were others based on Mr. Miller Lightbox’s counsel in the New York

Supreme Court, who had assumed representation of Lightbox as their counsel in the S.D.N.Y.

matter as well, referring to them in the plural tense and there being many calls with Mr.

Moldovsky and Mr. Ellner.

               22.    It has been admitted that at least two recordings of these calls have

occurred by Mr. Ellner, and it has been misrepresented that he never called Plaintiffs on a

Pennsylvania phone number or when they were in Pennsylvania, both of which are false.

               23.    Plaintiffs were not made aware that there were recordings until at or

around the time Lightbox filed a transcription as an Exhibit to Mr. Ellner’s Affirmation in

Opposition to Statutory Charging Liens in a Southern District of New York ancillary interpleader

litigation on October 12, 2018.

               24.    Upon information and belief there are as many as fifty to one hundred or

more of recordings based on how many recordings Mr. Ellner could have recorded of the phone

calls between him and Mr. Moldovsky. Lightbox has never denied that there are more than two

and more than what they have so far disclosed.

               25.    Over time more recordings were learned about.


                                                 5
          Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 6 of 22




               26.     Lightbox has affirmed to the Court that they only called the Plaintiffs’

New York line while in New York, however, this is prov-ably false. At least some calls were

from Lightbox to a Pennsylvania cell phone.

               27.     Mr. Ellner appreciated that part of what made the Moldovsky Firm more

affordable than other firms he had contacted was the Pennsylvania location (despite having an

also having an office in New York).

               28.     Ellner and Lightbox travel frequently to many different states and

countries, and as such, their location at the time of various of the recordings is unknown some or

more of the time. However, based on vacation home ownership, relatives, business interests and

other reasons, Mr. Ellner visited and spent time in other states in the relevant time period, which,

like Pennsylvania, are also “two consent states” for wiretap statute purposes. Such states are

believed to include Florida, Nevada and/or California. Of course, there may be others too.

               29.     Lightbox and Mr. Ellner have already violated the Wiretap Act’s

provisions against making and distributing unauthorized recordings by 1) making them and 2)

submitting them or transcripts of them to various courts already, including the USD Southern

District of New York, New York Civil Supreme Court, and the Second Circuit Court of appeals

and with intention for further use and likely further use already occurring.

               30.     Lightbox has threated to release and play such illegal recordings to a jury

with what they indicate will be devastating impact. Plaintiffs are less concerned with such being

dynamic but more that Defendants continued to present facts and evidence in misleading and

false ways without legitimate purposes and thus causing more waste, fees, costs, expenses, etc.

including in having to rebut, answer, explain away, etc.




                                                 6
             Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 7 of 22




                31.    Lightbox sought to insert them last minute as additional evidence in the

Second Circuit Appeal by playing them on their counsel’s laptop, where they would be further

recorded by the Court’s livestream and hosted on the internet indefinitely for availability to the

public (without restrictions). That request was denied.

                32.    It is still unknown just how many phone calls were recorded or

transcribed, since only two have been turned over but Lightbox has never denied that there are

others, and, actually, as indicated above at ¶ 24, they intimated that there were at least several

others.

                33.    It is unknown when the recordings took place and what was said on them,

however, it is believed that any such recordings do not of course include Brem Moldovsky doing

or saying anything inappropriate because he did not and because if he did Lightbox certainly

would have used them by now.

                34.    Plaintiffs sought to be provided with copies of the recordings, which

Lightbox and Mr. Ellner (through counsel) refused to provide.

                35.    The Defendants possessed and still possesses recordings from various to

numerous of these phone conversations recorded by Mr. Ellner without permission or consent by

Mr. Moldovsky that are violative of the Pennsylvania Wiretap Act, and, depending on the

location, of the wiretap statutes in the other locations from where Mr. Ellner was secretly

recording.


                           THE BUCKS COUNTY LITIGATION IN 2019

 Writ of Summons in this Case and Pre-Complaint Discovery Served Seeking Phone Calls and
                               Transcripts in February 2018

                36.    The Moldovsky Firm initiated a Bucks County Action (Moldovsky v.

Miller et al., Bucks County Court of Common Pleas No.: 2019-00793) on February 5, 2019

                                                  7
          Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 8 of 22




based in part on Mr. Ellner’s violations of the Pennsylvania Wiretap Act (18 Pa. C.S.A. §§ 5701

et. seq., hereinafter the “Wiretap Act”) by Ellner and his entities and related causes of action as

well as other causes of action.

               37.     Pre-Complaint discovery was served via email on February 5, 2019, and

via process server along with the summons to Lightbox on February 27, 2019 with a narrow

focus of gathering specific information about the recorded phone calls.

               38.     Mr. Ellner hired Emma Klein, Esq. of Fox Rothschild to represent him in

the matter. On his behalf, Ms. Klein filed for a protective order to avoid responding to

discovery, followed by a demand for a complaint.

               39.     Mr. Ellner continued to evade discovery, particularly as to Mr. Ellner’s

recorded phone calls. To date, the Moldovsky Firm has only seen partial transcripts of what is

believed to be two separate phone calls, though it is believed others exist. Lightbox has never

denied allegations that there were many more recordings, and there could be recordings of all of

the phone calls between Plaintiffs and Lightbox. Lightbox has lied about the recordings by

stating that they “never” called into a Pennsylvania line even though there are records that show

otherwise and there is a recording from Thanksgiving day while Plaintiffs were in Pennsylvania.

               40.     The extent to which Ellner was recording is still unknown for sure, as is

Mr. Ellner’s location when he was doing the various to many recordings, but there is reason to

believe that some of the recordings of calls occurred from other two consent states and that even

for the ones recorded in New York that under the circumstances here the interest of Pennsylvania

is greater than the interests of New York and thus Pennsylvania’s Wiretap Act will apply. This

is due in part that after years of litigation in New York these recordings have not helped but only




                                                  8
             Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 9 of 22




have been part of wasting much judicial, party and public time. It appears that New York has no

interest as it does not need more judicial, party and public time and energy wasted.

  Lightbox Counsel’s Acknowledgement of Potential Illegality of Phone Recordings in August
                                         2019

                41.      On August 20, 2019 Bucks County Judge Robert O. Baldi held an Oral

Argument in that matter in part as to multiple motions for protective orders blocking discovery

as to the phone calls.

                42.      It was admitted by Ms. Klein to Mr. Moldovsky and a paralegal with the

firm who was with Mr. Moldovsky at the time and with Mr. Miller nearby that the phone

recordings were questionable enough that she and Fox Rothschild would not even handle them

and that she had not listened to them. She made clear that they were handling them as a sort of

(or potential) contraband where they were careful not to possess or have custody over them. She

made a point of conveying this information apparently for a few reasons, including making it

clear that she and her firm were treating these with care and working to avoid a claim of them

holding, possessing, using, etc. these materials.

                          Discontinuation of Claims in Bucks County Court

                43.      Among other issues, Mr. Ellner and Lightbox argued that the majority of

the claims the Plaintiffs brought in Bucks County that included claims related to the breach of

fiduciary duties of Lightbox and Mr. Ellner’s counsel and Plaintiff’s former counsel Jonathan R.

Miller, were properly placed in New York and not in Pennsylvania.

                44.      Judge Baldi directed that and per the applicable rules there was to be

discovery as to jurisdiction and case and discovery planning.

                45.      There were some attempts to coordinate on setting a calendar and such for

discovery.

                                                    9
          Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 10 of 22




               46.     For various reasons, including Mr. Miller’s ongoing lack of malpractice

insurance, on November 7, 2019, Plaintiffs filed a praecipe to discontinue and end the matter

without prejudice pursuant to Pa. R. C. P. Rule 229 until the issues had ripened in New York.

               47.     That time has sufficiently come at this point, and the Plaintiffs have

initiated the matter of Moldovsky v. Miller et al., Case No.: 1:21-cv-02452,in the Southern

District of New York. However, the claims related to Mr. Ellner and Lightbox’s wiretap

violations appear still better placed in Pennsylvania.


        ANDREW ELLNER’S EASTERN DISTRICT OF PENNSYLVANIA LAWSUIT

               48.     On or about December 8, 2020 Mr. Ellner initiated a proceeding against

Brem Moldovsky, L.L.C., Brem Moldovsky, and Gerald Pomerantz in the Eastern District of

Pennsylvania for Malicious Prosecution and Abuse of Process related to the Bucks County

Matter (Ellner v. Moldovsky, United States District Court for the Eastern District of

Pennsylvania, Case No.: 2:20-cv-06190-KSM).

               49.     A primary focus of Mr. Ellner in that Complaint is the Moldovsky Firm’s

ability to raise their legitimate wiretap violation claims against Mr. Ellner and Lightbox at all.

               50.     Once again, the Plaintiffs find themselves in a compromised position

because Mr. Ellner and Lightbox are privy to the extent and contents of the recordings, the

circumstances surrounding them, where they were recorded and when, and Plaintiffs’

information is more limited.

               51.     Plaintiffs will be forced to spend time and resources on litigation to

uncover information needed to defend against the Complaint.

               52.     Mr. Ellner already uses that forum to espouse the continuing and repeated

perjurious falsehood that he never called Plaintiffs at a Pennsylvania phone number (related to


                                                 10
           Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 11 of 22




wiretaps Mr. Ellner made), which is demonstrably false and has already been proven to Mr.

Ellner in the course of the Bucks County litigation. And, yet this is another example of an easily

disproven, false allegation which Mr. Ellner and his counsel continue to propound. 1

                 53.      This propounding includes that Mr. Ellner has initiated the Eastern District

of Pennsylvania matter with an intent to utilize the alleged recorded phone calls within or related

to the case, and otherwise as well.

                 54.      Lightbox thus perpetuates its violations of 18 Pa. C.S.A. § 5703 by using

or endeavoring to use the recorded phone calls and transcripts of them.

                 55.      It is expected that the Plaintiffs will need to waste more time and

resources rebutting further mistruths, misconstructions, the presentation of materials out of

context or without full or fair context, etc. as Plaintiffs have had to do so far based on

Defendants’ actions, presentations and misleading assertions as stated above at ¶55.


        DAMAGES, LOSSES, AND IMPACTS TO THE PLAINTIFFS DUE TO THE
        VARIOUS USEAGES OF THE WIRETAPPED PHONE CALLS, AND RELIEF
                                REQUESTED

                 56.      The Plaintiffs have suffered the negative impact and damage to their

reputation of purposeful, willfully malicious, intentional and purposeful and/or recklessly

negligent slanderous allegations and defamation of their character beyond what monetary

damages can repair while causing damages as well.




1
 Mr. Ellner and Lightbox’s obsession with relitigating claims that were dismissed by the Southern District of New
York (Lightbox Ventures, LLC v. 3rd Home Limited, 2018 WL 5255169 (S.D.N.Y. October 22, 2018), which was
affirmed by the Second Circuit Court of Appeals (https://www.ca2.uscourts.gov/decisions/isysquery/bff2aa54-54a3-
4b48-8dd3-5de39063be5a/1/doc/18-3721_so.pdf#xml=https://www.ca2.uscourts.gov/decisions/isysquery/bff2aa54-
54a3-4b48-8dd3-5de39063be5a/1/hilite/) is part of the basis and background of the Plaintiffs’ Southern District of
New York action, Moldovsky v. Miller at al., US District Court for the Southern District of New York Case No:
1:21-cv-02452.

                                                       11
             Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 12 of 22




                   57.     Plaintiffs have suffered irreparable damages, lost time, costs and more due

to Lightbox and Mr. Ellner’s misusing, misconstruing and threatening with wiretapped

recordings.

                   58.     Plaintiffs have spent much lost time, costs, expenses, fees and efforts to

stop these and related wrongful activities and further of them.

                   59.     Much of Plaintiffs’ lost time, but all of Plaintiffs’ stress and distress will

not be able to be adequately compensated economically for the wrongs done.

                   60.     Plaintiffs’ losses include time, income, and fees due to the time lost

attempting to uncover the extent of Mr. Ellner and Lightbox’s wiretap violations.

                   61.     Plaintiffs’ losses include income, time and fees due to the time lost

litigating in an attempt to defend against the wrongful use of the recordings and to learn of them

and to stop them being used in violation of the applicable law, wrongfully, wastefully, etc.

                   62.     The damages include damage for lost reputation, lost time and income

trying to mitigate and counter it and more, as well as lost opportunity, profits and the other losses

as stated herein as relate to these issues.

                   63.     Lost time is in excess of hundreds of hours of legal professional time with

hourly for attorneys at $400 and for paralegals and law clerks at $150 or within those ranges and

as confirmed by Judge Cote in her Charging Lien decision. 2

                   64.     Plaintiffs have been damaged in excess of $100,000.00 and are entitled by

law and equity to all damages, including compensatory incidental, consequential, pecuniary,

punitive, and statutory damages pursuant to the Pennsylvania Wiretap Act, attorney’s fees and

costs, and other related damages.



2
    Lightbox Ventures, LLC v. 3rd Home Limited, 2018 WL 5255169 (S.D.N.Y. October 22, 2018).

                                                      12
          Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 13 of 22




         PLEADING IN THE ALTERNATIVE, JOINT AND SEVERABLE LIABILITY,
                           AND OTHER PROVISISIONS
                65.     The totality of the Defendants’ actual, anticipatory, apparent and implied

breaches, negligence and failures and the resultant damages can be surmised from all

permutations of the facts and elements plead at length herein and all facts and elements plead

herein that are, by their nature, plead in the alternative.

                66.     Based upon the facts alleged and/or incorporated herein, joint and several

liability should be found against all Defendants on the counts set forth in the remainder of the

Complaint where all Defendants are included (in the count) and where the Court deems

appropriate.

                67.     The Plaintiffs are foreseeable plaintiffs so that Defendants were and

should have been aware of their losses, suffering and damaged due to their conduct.

                68.     The Plaintiffs were not aware of various activities until times later than

when they occurred. For instance, the wiretapped phone calls were not disclosed until well after

they were made, and it is anticipated that there are other phone calls and other activities that will

be uncovered during discovery and litigation.

                69.     All allegations herein that by their nature and/or as read with the rest of

this pleading are in the alternative, are plead in the alternative.


    I.           FIRST CAUSE OF ACTION: DECLARATORY JUDGEMENT THAT
                        PA WIRETAP ACT LAW IS APPLICABLE

                70.     Plaintiff repeats and realleges each and every allegation set forth above

and below as if fully set forth here.

                71.     According to 18 Pa. C.S.A. § 5725, any person whose wire, electronic or

oral communication is intercepted, disclosed or used in violation of this chapter shall have a civil


                                                   13
          Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 14 of 22




cause of action against any person who intercepts, discloses or uses or procures any other person

to intercept, disclose or use, such communication; and shall be entitled to recover from any such

person: (1) Actual damages, but not less than liquidated damages computed at the rate of $100 a

day for each day of violation, or $1,000, whichever is higher. (2) Punitive damages. (3) A

reasonable attorney's fee and other litigation costs reasonably incurred.

               72.     Even though all the actual circumstance of Mr. Ellner and Lightbox’s

recordings are unknown, the prohibition against wiretapping in Pennsylvania can be applied to

citizens of Pennsylvania who are wiretapped in Pennsylvania pursuant to prevailing caselaw.

               73.     The application of the Pennsylvania Wiretap Act can be subject to the

weighing and balancing of each relevant state’s wiretap laws and considering various factors

including the greatest protection of the person being wiretapped. This can be the case for someone

recording from New York when the other person is in Pennsylvania, depending on the

circumstances of the case. Specifically, the court can find that party to a call who is outside of

Pennsylvania can be liable under the PA Wiretap Statute based on a weighing of damage and harm

to the victim. See, Mulder v. Wells Fargo Bank, N.A., 2018 WL 3750627 (W.D.P.A., July10,

2018) and Larrison v. Larrison, 750 A.2d 895 (Pa. Super. 2000); see also, Calcagno vs. Aidman,

20 Misc. 3d 1132(A) (Sup. Ct., Richmond Co. 2008)

               74.     The Moldovsky Firm and Moldovsky know that Mr. Ellner had made calls

into a Pennsylvania line (despite Mr. Ellner’s perjury, Complaint at ¶30), because it had phone

records to show that he did, which were shared with Mr. Ellner and his counsel. The Plaintiffs

know that Lightbox and Mr. Ellner proceeded to utilize those recordings to harm Plaintiffs (by

wasting their time and resources, including forcing responses and explanations) over the course of

three years in multiple Courts.



                                                14
            Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 15 of 22




                75.    Plaintiffs are wiretap victims and have suffered damages due to Defendants’

violations of the Wiretap Act, 18 Pa. C.S.A. § 5703.

                76.    Pursuant to 28 U.S. Code § 2201(a) and law, Plaintiff is entitled to a

declaratory judgment against Defendants determining that the Pennsylvania Wiretap Act can be

applied to the wiretaps that are known to have been made while Plaintiffs were in Pennsylvania.

                77.    Plaintiff is entitled to a declaratory judgment against Defendants

determining that the Wiretap Acts of California, Florida and Nevada can be applied to

Defendants for violations of those statutes when Defendants were in those jurisdictions recording

phone calls in violation of said statutes when Plaintiffs were in Pennsylvania.

   WHEREFORE, Plaintiff requests declaratory judgment against the Defendants determining

that the Pennsylvania Wiretap Act can be applied to the wiretaps that are known to have been

made while Plaintiffs were in Pennsylvania and the relevant wiretap acts can be applied to the

wiretaps that are known to have been made while Lightbox was in California, Florida and

Nevada. .


   II.      SECOND CAUSE OF ACTION: VIOLATIONS OF THE PENNSYLVANIA
                         WIRETAP ACT 18 PA. C.S.A. § 5703

                78.    Plaintiff repeats and realleges each and every allegation set forth above

and below as if fully set forth here.

                79.    As described herein, Defendants committed violations of the Pennsylvania

Wiretap Act, 18 Pa. C.S.A. § 5703 (the “Wiretap Act”) in surreptitiously and non-consensually

recording telephone conversations, transcribing telephone conversations, and distributed the

recordings and/or transcriptions to others, the Court, and the public by filing certain transcripts of

record.



                                                 15
          Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 16 of 22




               80.      Upon information and belief, the use, possession, dissemination, etc. is

more and more widespread than as alleged and currently known to Plaintiffs with more to be

learned in discovery.

               81.      The Defendants violated § 5703 (1)(2)and (3) of the Wiretap Act by (1)

intentionally intercepting and recording at least two phone calls with the Plaintiffs, and then

transcribing them; (2) intentionally and knowingly disclosing the recordings and/or the

transcriptions to at least one other person (Lightbox’s counsel Mr. Miller), and most likely others

like in the case of the transcribed recording submitted to the Federal District and Circuit Court;

and (3) intentionally using, possessing, disseminating, etc. the contents of the communication

knowing that the information therein was obtained through wrongful interception, recording,

usage, etc.

               82.      By their counsel the Defendants violated § 5703 (2)and (3) of the Wiretap

Act by (1) intentionally and knowingly disclosing the recordings and/or the transcriptions to at

least one other person, and most likely others; and (2) intentionally using the contents of the

communication knowing that the information therein was obtained through illegal interception.

               83.      Upon information and belief (though it has not yet been confirmed by

Discovery) Defendants violated § 5721.1 by disclosing the contents of at least one intercepted

communication to others in this Commonwealth.

               84.      According to 18 Pa. C.S.A. § 5725, any person whose wire, electronic or

oral communication is intercepted, disclosed or used in violation of this chapter shall have a civil

cause of action against any person who intercepts, discloses or uses or procures any other person

to intercept, disclose or use, such communication; and shall be entitled to recover from any such

person: (1) Actual damages, but not less than liquidated damages computed at the rate of $100 a



                                                 16
             Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 17 of 22




day for each day of violation, or $1,000, whichever is higher. (2) Punitive damages. (3) A

reasonable attorney's fee and other litigation costs reasonably incurred.

                 85.    Furthermore, Defendants have leveraged the intercepted recordings by

threatening to distribute them further, and by insinuating about the contents of the recordings in

violation of § 5703.

                 86.    As a direct and proximate cause of the aforementioned violations of the

Wiretap Act, the Plaintiffs incurred losses, damages, waste of professional, attorney and

paralegal time, costs, expenses, disparagement, damage to their reputation and other actual losses

as plead herein.

                 87.    WHEREFORE, Plaintiff requests judgment against the Defendants in

excess of $75,000.00, including compensatory, incidental, consequential and punitive damages,

statutory damages pursuant to 18 Pa. C.S.A. §5725, attorney’s fees and costs, pre and post

judgment interest, litigations costs, and any other relief the Court deems just and proper.


      III.      THIRD CAUSE OF ACTION AGAINST LIGHTBOX: PERMANENT
             INJUNCTION ESTOPPING THE FURTHER USE OF ANY WIRETAPPED
                           PHONE CALLS AND TRANSCRIPTS

                 88.    Plaintiff repeats and realleges each and every allegation set forth above

and below as if fully set forth here.

                 89.    Plaintiffs seek a permanent injunction barring Defendants from using,

conveying, publicizing, sharing with others, disseminating and distributing any phone

transcriptions, copies, records, documents and all such of and related to any recorded phone call

done in violation of the law as plead herein as it is likely Plaintiffs will prevail on the merits, the

extent of the harm and damages will be difficult to determine for the irreparable resulting harm

and losses, and this will help maintain the status quo.


                                                  17
          Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 18 of 22




               90.     So too, Plaintiffs seek that all such records, copies, transcriptions and such

be ordered to be turned over to Plaintiffs.

       WHEREFORE, Plaintiff requests judgment against the Defendants in excess of

$75,000.00, including compensatory, incidental, consequential and punitive damages, permanent

injunction barring Defendants from using, conveying, publicizing, sharing with others and

distributing any phone transcriptions, copies, records, documents and all such of and related to

any recorded phone call done in violation of the law, attorney’s fees and costs, pre and post

judgment interest, litigations costs, and any other relief the Court deems just and proper.


       IV.   FOURTH CAUSE OF ACTION: VIOLATIONS OF THE WIRETAP
            STATUTES OF FLORIDA (FLA. STAT. CH. 934.03), CALIFORNIA
          STATUTE (CAL. PENAL CODE § 632) NEVADA STATUTE (NRS 200.620)

               91.     Plaintiff repeats and realleges each and every allegation set forth above

and below as if fully set forth here.

               92.     Lightbox has been known to travel to other two-party consent states,

including to California, Florida and Nevada.

               93.     Pursuant to Fla. Stat. ch. 934.03 a person who “Intentionally intercepts,

endeavors to intercept, or procures any other person to intercept or endeavor to intercept any

wire, oral, or electronic communication; (b)    Intentionally uses, endeavors to use, or procures

any other person to use or endeavor to use any electronic, mechanical, or other device to

intercept any oral communication when:1.       Such device is affixed to, or otherwise transmits a

signal through, a wire, cable, or other like connection used in wire communication; or 2.     Such

device transmits communications by radio or interferes with the transmission of such

communication; (c)     Intentionally discloses, or endeavors to disclose, to any other person the

contents of any wire, oral, or electronic communication, knowing or having reason to know that


                                                 18
          Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 19 of 22




the information was obtained through the interception of a wire, oral, or electronic

communication in violation of this subsection; (d)   Intentionally uses, or endeavors to use, the

contents of any wire, oral, or electronic communication, knowing or having reason to know that

the information was obtained through the interception of a wire, oral, or electronic

communication in violation of this subsection” shall be subject to a fine for as much as three

times the gross value of loss caused plus court costs and the costs of investigation and

prosecution, reasonably incurred pursuant to Fla. Stat. ch. 934.41.

               94.     Pursuant to Cal. Penal Code § 632, “A person who, intentionally and

without the consent of all parties to a confidential communication, uses an electronic amplifying

or recording device to eavesdrop upon or record the confidential communication, whether the

communication is carried on among the parties in the presence of one another or by means of a

telegraph, telephone, or other device, except a radio, shall be punished by a fine not exceeding

two thousand five hundred dollars ($2,500) per violation, or imprisonment in a county jail not

exceeding one year, or in the state prison, or by both that fine and imprisonment. If the person

has previously been convicted of a violation of this section or Section 631, 632.5, 632.6, 632.7,

or 636, the person shall be punished by a fine not exceeding ten thousand dollars ($10,000) per

violation, by imprisonment in a county jail not exceeding one year, or in the state prison, or by

both that fine and imprisonment.”

               95.     Pursuant to NRS 200.620, “it is unlawful for any person to intercept or

attempt to intercept any wire communication unless: (a) The interception or attempted

interception is made with the prior consent of one of the parties to the communication.”

Pursuant to NRS 22.690, “1. A person who willfully and knowingly violates NRS 200.620 to

200.650, inclusive:(a) Shall be punished for a category D felony as provided in NRS 193.130.(b)



                                                19
            Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 20 of 22




Is liable to a person whose wire or oral communication is intercepted without his or her consent

for:(1) Actual damages or liquidated damages of $100 per day of violation but not less than

$1,000, whichever is greater;(2) Punitive damages; and (3) His or her costs reasonably incurred

in the action, including a reasonable attorney's fee, all of which may be recovered by civil

action.”

                96.    To the extent Lightbox has violated the wiretap statutes of these or other

states, Lightbox should be liable for damages under them to the Plaintiffs.

       WHEREFORE, Plaintiff requests judgment against the Defendants in excess of

$75,000.00, including statutory damages pursuant to Fla. Stat. ch. 934.41, Cal. Penal Code § 632,

and/or NRS 200.690 the compensatory, incidental, consequential and punitive damages,

permanent injunction barring Defendants from using, conveying, publicizing, sharing with others

and distributing any phone transcriptions, copies, records, documents and all such of and related

to any recorded phone call done in violation of the law, attorney’s fees and costs, pre and post

judgment interest, litigations costs, and any other relief the Court deems just and proper.


                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand that judgment be entered in their favor and

against Lightbox Ventures, L.L.C., Lightbox Capital Management, L.L.C. and Andrew

Ellner as follows:

       1.              on the first cause of action, Plaintiff requests declaratory judgment

against the Defendants determining that the Pennsylvania Wiretap Act (and the other two

consent state’s wiretap acts, as relevant) can be applied to the wiretaps that are known to have

been made while Plaintiffs were in Pennsylvania;




                                                20
            Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 21 of 22




       2.              on the second cause of action, awarding and ordering judgment

against the Defendants in excess of $75,000.00, including compensatory, incidental,

consequential and punitive damages, statutory damages pursuant to 18 Pa. C.S.A. §5725

attorney’s fees and costs, pre and post judgment interest, litigations costs, and any other relief

the Court deems just and proper; and

       3.              on the third cause of action, ordering judgment against the

Defendants in excess of $75,000.00, including compensatory, incidental, consequential and

punitive damages, and a permanent injunction barring Defendants from using, conveying,

publicizing, sharing with others, disseminating and distributing any phone transcriptions,

copies, records, documents and all such of and related to any recorded phone call done in

violation of the law, as well as attorney’s fees and costs, pre and post judgment interest,

litigations costs, and any other relief the Court deems just and proper.

       4.              on the fourth cause of action, ordering judgment against the

Defendants in excess of $75,000.00, including statutory damages pursuant to Fla.

Stat. ch. 934.41, Cal. Penal Code § 632, and/or NRS 200.690 the compensatory,

incidental, consequential and punitive damages, and a permanent injunction barring

Defendants from using, conveying, publicizing, sharing with others and distributing

any phone transcriptions, copies, records, documents and all such of and related to

any recorded phone call done in violation of the law, as well as attorney’s fees and

costs, pre and post judgment interest, litigations costs, and any other relief the Court

deems just and proper.




                                                 21
         Case 2:21-cv-01365-ER Document 1 Filed 03/22/21 Page 22 of 22




Dated:       Bucks County, Pa
             March 22, 2021

                                           BREM MOLDOVSKY, L.L.C.
                                           _________/S/________________
                                           By: Brem Moldovsky, Esq.
                                           100 N. 18th Street, Suite 300
                                           Philadelphia, Pa 19103
                                           Attorney for Plaintiff




                                      22
